DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 19 August 2022 has been entered.  Claims 1 – 5, 7 – 14, and 16 – 19 remain pending in the application.  Claims 11 – 14 and 16 – 19 were previously withdrawn from consideration.  

Claim Interpretation
Claim 8 recites “the first slurry comprises core starch comprising a pregelatinized starch and/or a migrating starch having a molecular weight of about 6,000 Daltons or less” (ll. 1 – 3 of the claim).  In the instant specification, features of a pregelatinized starch and a migrating starch are discussed separately from one another such that the molecular weight recited in claim 8 pertains to the migrating starch (e.g. ¶¶ [0036], [0037]).  Accordingly, claim 8 is interpreted such that the “and/or” defines embodiments wherein the core starch comprises at least one of two species, wherein the first species is the pregelatinized starch, and the second species is the migrating starch having a molecular weight of about 6,000 Daltons or less, i.e. the molecular weight does not necessarily apply to the pregelatinized starch.

Claim Objections
Claim 7 is objected to because of the following informalities:
	Regarding claim 7, claim 7, as amended, recites “wherein the salt impurity sodium chloride, magnesium chloride, calcium chloride, or any combination thereof” (ll. 1 – 3 of the claim).  The examiner recommends “wherein the salt impurity is sodium chloride…” for grammatical improvement or an amendment otherwise achieving similar effect.
	Appropriate correction is required.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
	Claims 1 – 3 and 7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of copending Application No. 16/904,779 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because:
	Regarding claim 1, claim 1 of the reference application, particularly those embodiments covered by (d) therein, are directed to a composite gypsum board comprising: (a) a board core comprising set gypsum formed from a first slurry comprising water and stucco containing a salt impurity, the core defining first and second core faces; (b) a skim coat layer defining first and second skim coat faces, the skim coat formed from a second slurry comprising water, the stucco, and a skim coat starch, the skim coat disposed in bonding relation to the first core face; (c) a back cover sheet, the first face of the skim coat layer facing the back cover sheet, and the second face of the skim coat layer facing the board core, wherein the skim coat starch enhances the bond between the board core and the back cover sheet.  Claim 2 of the reference application further requires the salt impurity to comprise at least about 150 ppm chloride anion per 1,000,000 parts by weight of stucco.
	Regarding claim 2, claim 1 of the reference application, particularly those embodiments covered by (d) therein, are directed to the board further comprising a face cover sheet, the second face of the board core facing the face cover sheet.
	Regarding claim 3, claim 1 of the reference application, particularly those embodiments covered by (d) therein, are directed to the board further comprising a second skim coat layer defining first and second faces, the second skim coat layer formed from a third slurry comprising water, the stucco, and, the skim coat starch, the first face of the second skim coat layer facing the second face of the board core, and the second face of the second skim coat layer facing the second cover sheet, wherein the skim coat starch enhances the bond between the board core and the face cover sheet, and the second and third slurries can be the same or different.
	Regarding claim 7, claim 2 of the reference application is directed to the salt impurity being sodium chloride, magnesium chloride, calcium chloride, or any combination thereof.
	This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sang ‘124 (US 2014/0113124 A1) in view of Yu ‘366 (US 2008/0087366 A1).  The rejection of claim 7 further relies on Yu ‘284 (US 6,342,284 B1), where Yu ‘366 incorporates Yu ‘284 by reference (see Yu ‘366 at ¶ [0032]).  The rejection of claim 9 further relies on Sang ‘614 (US 2019/0023614 A1) as an evidentiary disclosure.
	Regarding claim 1, Sang ‘124 discloses a composite gypsum board (e.g. ¶¶ [0006] – [0104]) comprising: 
	(a) a board core comprising set gypsum formed from a first slurry comprising water and stucco, the core defining first and second core faces (“set gypsum core”: e.g. ¶¶ [0006], [0008], [0027], [0028], [0030], [0040], [0042], [0043], [0045], [0046], [0053], [0057], [0064], [0076], [0091]); 
	(b) a skim coat layer defining first and second skim coat faces, the skim coat formed from a second slurry comprising water, the stucco, and a skim coat starch, the skim coat disposed in bonding relation to the first core face (a first one of “skim coats”: e.g. ¶¶ [0008], [0046]); 
	(c) a back cover sheet, the first face of the skim coat layer facing the back cover sheet, and the second face of the skim coat layer facing the board core, wherein the skim coat starch enhances the bond between the board core and the back cover sheet (a first one of two “cover sheets” adjacent one of the “skim coats”, e.g. one coined a “back” sheet: e.g. ¶¶ [0006], [0008], [0027], [0040], [0044] – [0046], [0049], [0053], [0085], [0097]).  
	With respect to Sang ‘124’s skim coat layer being formed from a second slurry comprising water, the stucco, and a skim coat starch such that the skim coat starch enhances the bond between the board core and the back cover sheet, Sang ‘124 discloses mixing water, stucco, and starch in a mixer and removing a portion of the resulting mixture such that separate streams of slurry are created, i.e. the first slurry for the board core and the second slurry for the skim coat layer (e.g. ¶¶ [0008], [0046]).  Thus, such a starch forms a skim coat starch.  Sang ‘124 also discloses this starch enhances bonding between paper and a core composition (e.g. ¶ [0027]).  In view of the similarity in composition of the first and second slurries, one of ordinary skill in the art would have expected enhanced bonding carries over to a bond between board core and the back cover sheet via the skim coat starch.
	Although Sang ‘124 is not explicit as to the first slurry containing a salt impurity comprising at least about 150 ppm chloride anion per 1,000,000 parts by weight of stucco, this feature would have been obvious in view of Yu ‘366.
	Yu ‘366 discloses board cores comprising set gypsum formed from a first slurry comprising water and stucco containing a salt impurity comprising less than 2000 ppm chloride anion per 1,000,000 parts by weight of stucco (“less than 0.2% by weight”: e.g. ¶¶ [0019] – [0021]).
	Yu ‘366 further discloses salt impurities are generally not removed from a gypsum source during calcining to form stucco for use in the slurry, wherein the salt impurity content above is useful in order to maintain a board with useable melting point and gypsum shrinkage (e.g. ¶ [0021]).
	Therefore, it would have been obvious to provide Sang ‘124’s board core with a salt impurity content, e.g. less than 0.2% by weight, as Yu ‘366 suggest in order to provide a board which has desirable melting and shrinkage properties despite the presence of undesirable species in the board.
	Yu ‘366’s range for the amount of chloride anion overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 2, in addition to the limitations of claim 1, Sang ‘124 discloses the board further comprises a face cover sheet, the second face of the board core facing the face cover sheet (a second one of two “cover sheets” adjacent one of the “skim coats”, e.g. one coined a “face” sheet: e.g. ¶¶ [0006], [0008], [0027] [0040], [0044] – [0046], [0049], [0053], [0085], [0097]).
	Regarding claim 3, in addition to the limitations of claim 2, Sang ‘124 discloses the board further comprises:
	a second skim coat layer defining first and second faces, the second skim coat layer formed from a third slurry comprising water, the stucco, and the skim coat starch (a second one of the “skim coats”: e.g. ¶¶ [0008], [0046]), 
	the first face of the second skim coat layer facing the second face of the board core, and the second face of the second skim coat layer facing the second cover sheet (e.g. ¶¶ [0008], [0046]), 
	wherein the skim coat starch enhances the bond between the board core and the face cover sheet (e.g. ¶ [0027]), and the second and third slurries can be the same or different (e.g. ¶ [0046]).  
	Regarding claim 4, although Sang ‘124 is not explicit as to the first and/or second skim coat layer having a dry thickness of from about 0.125 inches (1/8 inch) to about 0.016 inches (1/64 inch), Sang ‘124 generally states the skim coat layers are thinner and denser in comparison to the core (e.g. ¶¶ [0002], [0046]).  More particularly, Sang ‘124 discloses the overall thickness of the board is, e.g., ½ inch (e.g. ¶ [0043]) with an emphasis on providing boards of an overall lower density and good strength provided by the skim coat layers (e.g. ¶¶ [0028], [0039] – [0043], [0046]).  Sang ‘124 further states board weight is a function of thickness (e.g. ¶ [0041]).  Accordingly, one of ordinary skill in the art would have understood the first and/or second skim coat layers should be considerably thinner relative to the board core.  To be clear, if the thickness of the first and/or second skim coat layer(s) is/are high, there will be an increase strength at the expense of weight.  One of ordinary skill in the art would have therefore used to the board thickness above as a guide to determine suitable thickness of the first and/or second skim coat layer(s) which provide the desirable balance of strength and weight/density.
	“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  See also MPEP § 2144.05, II, A.  Therefore, it would have been obvious to provide the first and/or second skim coat layer with a dry thickness of from about 0.125 inches (1/8 inch) to about 0.016 inches (1/64 inch), the motivation being to provide a board with balanced weight and strength.
	Regarding claim 5, in addition to the limitations of claim 1, Sang ‘124 discloses the skim coat starch is present in an amount of 5% or less by weight of the stucco in the second and/or third slurries (in light of the discussion in the 35 U.S.C. 103 rejection of claim 1 of slurry determination relative to a core slurry: e.g. ¶ [0025]).  
	Sang ‘124’s range for the amount of skim coat starch overlaps the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 7, in addition to the limitations of claim 1, Yu ‘366 discloses the salt impurity comprises a chloride salt (e.g. ¶ [0021]).  Yu ‘366 further states gypsum compositions with advantageous strength and sag resistance while also being compatible with the chloride anion content discussed in the 35 U.S.C. 103 rejection of claim 1 can be found in Yu ‘284’s disclosure (e.g. ¶ [0032]), wherein Yu ‘284’s compositions relate to providing such properties when the salt impurity is, e.g., sodium chloride or magnesium chloride and in concentrations of at least 150 ppm chloride anion per 1,000,000 parts by weight stucco (e.g. Tables 9 – 16; Col. 3, l. 27, to Col. 31, l. 44, especially Col. 24, l. 11, to Col. 31, l. 44).  Accordingly, it would have been understood Yu ‘366 relates to embodiments wherein the chloride salt is sodium chloride or magnesium chloride.  Additionally or alternatively, it would have been obvious for the chloride salt to be sodium chloride or magnesium chloride such that the advantages discussed in the 35 U.S.C. 103 rejection of claim 1 are successfully obtained at the levels Yu ‘366 and Yu ‘284 describe.
	Regarding claim 8, in addition to the limitations of claim 1, Sang ‘124 discloses the first slurry comprises core starch comprising a pregelatinized starch (e.g. ¶¶ [0006] – [0010], [0012], [0013], [0015], [0016], [0019], [0020], [0024] – [0027], [0039], [0040], [0049] – [0053], [0073], [0086], [0087], [0092], [0095] – [0100], [0103]).  
	Regarding claim 9, in addition to the limitations of claim 1, Sang ‘124 discloses the skim coat starch includes, e.g., Clinton® 260 (e.g. ¶ [0017]).
	Sang ‘614 identifies Clinton® 260 as an uncooked starch having a mid-range peak viscosity of 451 BU when the viscosity is measured by putting the starch in a slurry with water at a starch concentration of 15% solids, and using a Viscograph-E instrument set at 75 rpm and 700 cmg, where the starch is heated from 25 °C to 95 °C at a rate of 3 °C/minute, the slurry is held at 95 °C for ten minutes, and the starch is cooled to 50 °C at a rate of -3 °C/minute (also referenced as “uncooked starch B” having “peak viscosity” measured under recited conditions: e.g. Table 2; ¶¶ [0008], [0010], [0012], [0014], [0030], [0065], [0101], [0121], [0126]).
	The properties of Sang ‘124’s skim coat starch, in at least one embodiment, lie within the claimed range.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP § 2144.05, I.  
	Regarding claim 10, in addition to the limitations of claim 1, Sang ‘124 discloses the skim coat starch includes a pregelatinized starch having a viscosity of from about 20 centipoise to about 700 centipoise when the viscosity is measured while the starch is subjected to conditions according to the VMA method (e.g. ¶¶ [0006] – [0010], [0012], [0020], [0024], [0053] – [0056], [0073], [0092], [0095] – [0097]).  

Response to Arguments
Applicant’s arguments, see p. 7, filed 19 August 2022, with respect to the objection to claim 10 have been fully considered and are persuasive.  This objection has been withdrawn. 
	Applicant’s arguments, see pp. 7 – 8, filed 19 August 2022, with respect to the indefiniteness rejections have been fully considered and are persuasive.  These rejections have been withdrawn.  However, the examiner notes Applicant’s amendment to claim 7 presents the objection presented above, the examiner has provided a recommendation to resolve this issue.
Applicant's arguments, see pp. 8 – 10, filed 19 August 2022, with respect to the obviousness rejections have been fully considered but they are not persuasive.  Applicant asserts the cited art, namely Sang ‘124 and Yu ‘366, do not teach use of a skim coat starch to mitigate problems caused by salt impurities, and in particular to the improvement of the core-sheet interface bond when using stuccos with high salt impurities.
	However, Sang ‘124 discloses a slurry for a board core comprising starch is divided during manufacturing such that a portion is separated for use to form a skim coat layer (e.g. ¶¶ [0008], [0046]).  Accordingly, contrary to Applicant’s arguments, Sang ‘124 in fact uses starch in the skim coat layer.  Moreover, Sang ‘124 describes the use of starch for improving a paper-core bond (e.g. ¶ [0027]), thus satisfying the requirements of claim 1 as written.  Therefore, when modified in view of Yu ‘366, Sang ‘124’s boards are understood to have improved bonding despite the presence of salt impurities, particularly when the amounts and species of starch Sang ‘124 and Yu ‘366 disclose or suggest are substantially the same as those recited in the dependent claims.
	Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).  MPEP § 2112.01, I.  Therefore, any asserted mitigation of problems caused by salt impurities in the specification are understood to be similarly present in the prior art.
	The examiner acknowledges Applicant’s request that the obviousness-type double patenting rejections be held in abeyance.  Although Applicant has not presented any substantive arguments on the merits of said rejections, the examiner notes the rejections thereof are maintained herein to the extent consistent with the amendments in the instant application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN A UTT whose telephone number is (571)270-0356. The examiner can normally be reached Monday through Friday, 7:30 A.M. to 5:00 P.M. Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETHAN A. UTT/Examiner, Art Unit 1783                                                                                                                                                                                                        
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783